Title: To George Washington from George Olney, 15 February 1790
From: Olney, George
To: Washington, George



State of Rhode-Island &c.
Providence 15th February 1790.

The period at length apparantly drawing near when it will be expedient to appoint the Officers of the Customs at this Port, permit, Great Sir! a most Respectful Applicant to approach you with the Hope of obtaining a Birth therein, which may prove a permanent Establishment for the decent support of a Family, rendered Dear to him by the tender Ties of Nature and Affection.
You may, perhaps, recollect the Person and Character of the

Auditor of Accounts in the Quarter Master General’s Department at Head Quarters, who, in the Years 1779 and 1780, resided in the Family of the late, much regretted, General Greene; and who, and his little Wife, you condescendingly honored with a short Visit, at their Lodging in this Town, in the Spring of 1781: But should he have been forgotten, he flatters himself, that those Circumstances will recall him to your Memory; and that the knowledge you had of his Character then will not prove unfavorable to this, his present, Application. For my present standing in Society, I humbly beg leave to refer you to Mr Strong, Mr Wingate, and Mr Dalton, of the Senate, and to Mr Baldwin, Mr Foster, and Mr Ames, of the House of Representatives, who have severally been written to in my behalf. I have also the honor of being personally known to Doctr Johnson and Royal Flint Esquire, to whom and to Mr Morris, I have, some time since, addressed Letters upon this Subject; the two former are acquainted with my private Character, and the latter, I have reason to believe, will give you satisfactory information respecting my Conduct as Receiver of Continental Taxes within this State, while he presided at the Head of the public Treasury.
Besides an aged and infirm Parent to maintain, I have a Son and a Daughter who look up to me for Education, present Support, and future Establishment in Life. To be enabled to effect these desirable purposes, I have made two or three attempts at Trade, but for want of a Capital, they have proved unsuccessful; and I am discouraged from making another. Could I obtain, from your Benevolent and Impartial Hand, the Naval Office at this Place, it would, by a affording a moderate Competency, relieve me from my present parental Anxiety. If therefore most Revered Sir, your own knowledge of my Character and Abilities, added to the Recommendations above referred to, should be of sufficient weight to warrant my Nomination to that Office, you will, by doing it, confer a great and lasting Obligation upon an admiring and a Grateful Family, and excite in me the utmost attention to an impartial, upright and faithful execution of its Duties.
Necessity compels me to make this Application; but Deference and Respect induce me to give you the least possible trouble, and therefore admonish me to detain you no longer from the

Duties of your, justly merited, high and Important Station. With the most perfect Veneration, Respect and Esteem I have the honor to be, Sir, Your Most Obedient and Most Humble Servant

Geo. Olney

